DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 1-20 are pending and have been examined. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-8 are directed to a method and  Claims 9-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for recording/tracking certification records for users, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people. 
 
The limitations that set forth the abstract idea are:
 responsive to determining that a first certification has been granted to a user, causing a token transfer to be recorded in the distributed ledger between a digital wallet associated with the first certification and a digital wallet associated with the user to indicate that the first certification has been granted to the user;  and 
responsive to determining that a second certification has been granted to the user after the first certification has been granted to the user, causing a token transfer to be recorded in the distributed ledger between a digital wallet associated with the second certification and the digital wallet associated with the user to indicate that the second certification has been granted to the user and 
also causing a token transfer to be recorded in the distributed ledger between the digital wallet associated with the first certification and the digital wallet associated with the second certification to indicate that the second certification has been granted to the user after the first certification.
 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The examiner further notes that the concept of recording and tracking user’s certificates can be practiced manually using a pen/papers 
The claim elements in addition to the abstract idea are:
one or more network devices
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The one or more network devices is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of causing a transfer of tokens to be records in a distributed ledger to indicate certificates granted to users. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 



Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 2-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   


The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
causing a token transfer to be recorded in the distributed ledger between a digital wallet associated with the first certification and a digital wallet associated with the user to indicate that the first certification has been granted to the user
causing a token transfer to be recorded in the distributed ledger between a digital wallet associated with the second certification and the digital wallet 
also causing a token transfer to be recorded in the distributed ledger between the digital wallet associated with the first certification and the digital wallet associated with the second certification to indicate that the second certification has been granted to the user after the first certification.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al (US 20190089701 A1) (“Mercury”) in view of Tahir Lushi (Blockchain in . 

As per claims 1, 9 & 15, Mercury discloses: 
responsive to determining that a first certification (badge/credential) has been granted to a user (e.g. badge earners), causing [transactions/certifications] to be recorded in the distributed ledger between a digital wallet (e.g. public key address ) associated with the first certification (badge issuer) and a digital wallet associated with the user to indicate that the first certification has been granted to the user (¶¶ [0184]-[0188]; figs. 26);  and 
responsive to determining that a second certification(new/ updated/recertified badge) has been granted to the user after the first certification has been granted to the user, causing [transaction] to be recorded in the distributed ledger (recording the existence of a new badge issued by a particular issuer to a particular earner….the updates to the blockchain database 2660 may be provided to each of the blockchain nodes 2630 and/or 2640, so that these nodes may update their individual ledger) between a digital wallet ( e.g. public key address ) associated with the second certification and the digital wallet associated with the user to indicate that the second certification has been granted to the user (¶ [0188]- [0192]; fig. 27, 30A)and 
also causing [transaction] to be recorded in the distributed ledger between the digital wallet associated with the first certification and the digital wallet associated with the second certification to indicate that the second certification 
joins the blockchain network 2600. ) (¶¶ [0142], [0157], [0187], [0188]; fig. 27, 30A).

Mercury does not expressly disclose token transfers between wallets to indicate the certifications that have been granted to the user. 

Lushi, however, discloses token transfers between wallets to indicate the certifications that have been granted to the user (Pages 3, 5, 6, 12, 14, 16; This would be a private (permissioned) blockchain, where universities would act as peers (nodes) and would have proper amounts of tokens to transfer to students. Students would only have the possibility to receive tokens/ECTS but not to forward them to other people. This would function through a wallet, which could be used by students on their smartphones or other electronic devices. They could always be able to see their credits and show them to an interested third-party. After fulfillment of certain criteria, including the needed number of ECTS credits and other conditions set by universities individually, 
would be immutable und verifiable from any interested third party (another university or an employer) through a blockchain API client. However, the student, as the owner of the certificate could be able to decide for whom he makes the certificate available. The home universities could additionally issue these certificates also as electronic certificates or paper ones, based on their needs or legal obligations.). 

It would have been obvious to a person of ordinary skill in the art to modify Mercury’s teachings to include the function using tokens to indicate certifications as disclosed by Lushi, to enable blockchain members to transfer certifications/ documentations between their respective wallets thereby preventing potential fraudulent certification activities. 

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
causing a token transfer to be recorded in the distributed ledger between a digital wallet associated with the first certification and a digital wallet associated with the user to indicate that the first certification has been granted to the user
causing a token transfer to be recorded in the distributed ledger between a digital wallet associated with the second certification and the digital wallet 
also causing a token transfer to be recorded in the distributed ledger between the digital wallet associated with the first certification and the digital wallet associated with the second certification to indicate that the second certification has been granted to the user after the first certification.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

	
As per claims 2, 10 & 16, Mercury/ Lushi discloses as shown above. 
Mercury further discloses:
 wherein the distributed ledger includes records of [certifications /transactions]  between digital wallets associated with certifications and digital wallets associated with users that indicate which certifications were granted to which users (¶¶ [0167, [0199], [0200]; For example, if the user has earned multiple badges and/or profession certifications that are each associated with the skill of"forensic accounting,]), and 
wherein the distributed ledger further includes records of [certifications /transactions] between digital wallets associated with different certifications that 

As per claims 3, 11 & 17, Mercury/ Lushi discloses as shown above. 
Mercury further discloses determining, based on analyzing the records of [certifications/transactions] stored in the distributed ledger between digital wallets associated with different certifications, a set of most common certifications that were granted to users after a given certification was granted to those users (¶¶ [0201], [0214]; figs. 35, 30A, 34). 

As per claims 4, 12 & 18, Mercury/ Lushi discloses as shown above. 
Mercury further discloses determining, based on analyzing the records of [certifications/transactions] stored in the distributed ledger between digital wallets associated with certifications and digital wallets associated with users, a set of most common certifications granted to users having a given job type (¶¶ [0215]-[0218]). 

As per claims 5, 13 & 19, Mercury/ Lushi discloses as shown above. 
Mercury further discloses determining, based on analyzing the records [transactions/certifications] stored in the distributed ledger between digital wallets associated with certifications and digital wallets associated with users, a job readiness score for a given user with respect to a given job type (¶ [0114], [0125], [0126]). 

As per claims 6 & 14 , Mercury/ Lushi discloses as shown above. 


As per claim 7 & 20, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein the distributed ledger is stored using a blockchain (¶ [0184]). 

As per claim 8, Mercury/ Lushi discloses as shown above. 
Mercury further discloses wherein each of the digital wallet associated with the first certification, the digital wallet associated with the second certification, and the digital wallet associated with the user is assigned an identifier that is linked to a private cryptographic key of that digital wallet, and wherein token transfers are recorded in the distributed ledger using the identifiers (¶ [0188]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Liang- US 11170092 Bl

Embodiments are described herein for document authentication
certification using information stored on a distributed
ledger such as a blockchain. A distributed ledger may
securely store document data describing the document. Use
of a distributed ledger may provide an immutable, readily
auditable record of the history of the document. Each user
participating in the system may be assigned a unique identifier
to be used for conducting transactions on the distributed
ledger network. A user may also be provided with a
digital security token such as a cryptographic key that is

document data stored on the distributed ledger(s).

Elmessiry et al. US 20190340946 Al) 
method may include hosting a smart contract. The smart
contract may include a reference to an educational offering
and one or more conditions, such as one or more student
users or educator users staking tokens. The method may
include receiving indication that a student user has staked
the educational offering by pledging a first amount of tokens
and receiving indication that an educator user has staked the
educational offering by pledging a second amount of tokens.
The method may include determining that the one or more
conditions of the smart contract are satisfied. The method
may include locking the first amount of tokens of the student
user and the second amount of tokens of the educator user
and issuing an educational certificate corresponding to the
student user.

Madisetti et al.- US 10102526 Bl
A method of issuing blockchain-based digital certificates
comprising receiving from a user hashed user identification
information and object infonnation, recording to a digital
certificate smart contract deployed at a digital certificate
smart contract address on a blockchain network the hashed
user identification information and object information and a
timestamp of when the hashed user identification information
and the object information were received, defined as a
received timestamp, signing the digital certificate smart
contract with an issuer signature, performing a user identity
verification process to confinn a user identity, upon confirming
the user identity, generating a combination certificate
configured to be shared by the user to verify the user's
ownership of an object associated with the object information,
and sending the combination certificate to the user.

Wengel US 20200007336 Al

Systems and methods for generating, presenting, and transmitting
smart resumes that may have personally identifiable
information hidden, but the remainder of the resume may be
visible and include key elements (such as educational
degrees, honors received, recommendations/references
received, professional history) that may be verified by
blockchain/distributed ledger technology. Partner companies
may select a portion of the resume, such as a logo or

and that select elements of the resume are verified. This
verification allows companies to review blinded resumes
with confidence knowing that the key underlying resume
elements are factual even though they do not know the
identity of the resume holder. 

Radocchia et al. US 20160358186 Al
An identity system for the Internet of Things (IOT) that
enables users and machines to identify, authenticate and
interact with products and collectibles without relying on a
third-party-controlled authentication service. The system
includes wireless tamperproof tags coupled to products and
an open registry database where a chain of ownership of the
items is able to be stored. The open registry enables public
access to the item identity and data combined with item
registration anonymity. 

KMIEC- US 20210110496 Al
The present invention provides a computer-implemented
educational management system that empowers educators to
create new student-centric guided pathways that help
increase college readiness, accelerate college completion
and improve student outcomes and career readiness for all,
throughout our education system. By providing all the key
college touchpoints throughout the students' journey and
guiding them every step of their college experience, the
present invention enables colleges to keep students on track
and prepares them for successful entry into the workforce.
The present invention further facilitates labor market readiness
through employer-education linkages and by seamlessly
connecting students to workforce opportunities. The
present invention further provides comprehensive practitioner
dashboards that enables the secure and consistent alignment,
collection and real-time reporting of key performance
accountability metrics for various state and federal programs 

CONLEY et al.- US 20210073212 Al
Proposed is a scalable and computationally light approach to
validating blockchains called the Catastrophic Dissent
Mechanism (CDM). CDM uses anonymous actors who are
free to join and leave the system as they please. The
mechanism gives all actors strong incentives to behave
honestly, both as individuals, and as members of coalitions
who might benefit in compromising the integrity of the
blockchain. As a result, CDM offers users Strategically

create an ecosystem of federated chains which can share
heterogeneous tokens using different business logic. As a
result, new instances of chains can be created to serve as
inexpensive, scalable platforms for a wide variety ofblockchain
applications and to provide a path for existing
instances to be upgraded or altered without the use of hard
forks or breaking the rule that code is law. 


LATORRE et al.- US 20200211409 Al
The present invention discloses a unified identification protocol
for training and health, comprising: unified multipurpose
identifier that serves to identify individuals and the
relationships established with these individuals, such as
relationships with entities, professionals, products, services
and transactions, generation of a multipurpose identifier,
unique, non-transferable and univocally distinguishable
through a computer system. The computer system that
identifies them universally to avoid identification errors,
based on UUID, DID and/or other formats and unify the data
of the same individual existing in different systems, stored
in one or several electronic devices of the individual and/or
their legal guardians and, additionally, in one or more cloud
services, certify access pennissions granted /revoked to the
different data compartments in the profile of the individual
and the authenticity of the data, carried out in one or more
distributed data ledger technologies or blockchains.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf